DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 04/18/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/18/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 12, and 21.
Applicants have left claims 2-11, 13-19, 22, and 23 as originally filed/previously presented.
Applicants have previously canceled claims 20 and 24.
Claims 1-19 and 21-23 are the current claims hereby under examination.
Claim Rejections - 35 USC § 112 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants have amended claims 1, 12, and 21 to recite “the computed histogram includes at least three regions …”. Applicants have further argued that support for this limitation comes from Fig. 2, elements R1, R2, and R3. While Fig. 2 discloses three regions, Fig. 2 does not disclose that there can be more than three regions, as Claims 1, 12, and 21 recite. Further, throughout the Specification filed on 07/15/2019, only three regions are discussed, with no discussion of more than three regions being used (see Published Application US 2019/0365281, para. [0027], [0035-0036], [0039-0043], and [0047]). It is recommended to the Applicant to amend claims 1, 12, and 21 to recite --wherein the computed histogram includes three regions …--. Claims 2-11, 13-19, 22, and 23 are rejected due to their dependence from claims 1, 12, and 21.
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lain et al. (Pub. No. US 2012/0145152), hereinafter referred to as Lain, in view of Kitajima et al. (Pat. No. US 8,126,526), hereinafter referred to as Kitajima, in view of Hatlestad et al. (Pub. No. US 2009/0069708), hereinafter referred to as Hatlestad.
The claims are generally directed towards a patient monitoring device, a patient monitoring method, and a non-transitory storage medium for a patient monitoring device, including a capnograph device.
Regarding Claim 1, Lain discloses a patient monitoring device (Abstract, “ventilation device”) comprising: 
a capnograph device (Fig. 8, element 500 “medical monitoring system” and element 502A-D, “sensors”, and para, [0181], “sensors include … capnograph”) configured to:
measure a capnogram signal for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133], “measurements of the CO2 concentration in a breath cycle are performed by a capnograph, and the results are a numerical value displayed also in a graphical format in the shape of a waveform named a capnogram”), 
compute a capnogram histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, and para. [0178], “graphical user interface, 350, may display the frequency of events within deviations from alarm limits have been detected over a period of time … displaying the frequency of events may include numerical values and graph display … bar graph showing the number where the EtCO2 value was above a high alarm limit or below a low alarm limit”), wherein the computed capnogram histogram is periodically updated (para. [0178], “time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user” and Fig. 6D, “1 hour display”), 
determine an end-tidal carbon dioxide (etCO2) from the capnogram signal (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), 
use the capnogram histogram to compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram signal (para. [0145], “PI may be determined/calculated using mathematic calculations … medical significance of the EtCO2”, para. [0161], “reliability index may be determined from both analysis of the CO2 waveform ...”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”, the reliability index is determined from the analysis of the CO2 waveform, the analysis also includes the generation of a capnogram histogram, which is a visual representation of the CO2 waveform), 
determine a respiration rate (RR) value from the capnogram signal (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and
compute a RR parameter quality index (RR PQI) using both (a) the RR value and (b) the etCO2 PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
a pulse oximeter configured to measure an arterial blood oxygen saturation (SpO2) of the patient (Fig. 8, elements 502A-D, para. [0134], and para. [0181], “one or more sensors … the sensors may include … oximeter … that parameters thus measured may include … SpO2”); and 
an electronic processor (Fig. 8, element 504, “processing logic”) programmed to: 
generate a capnography index indicative of patient well-being from the capnogram signal measured by the capnograph device (para. [0161], “index of reliability may provide a measure of the reliability of the data … the reliability index may be determined by analysis of the CO2 waveforms … the reliability index may be determined from both analysis of the CO2 waveform and respiration rate pattern”), wherein the capnography index is computed based in part on (i) the etCO2 PQI and (ii) the RR PQI (para. [0161], “determined from both analysis of the CO2 waveform and respiration rate pattern” and Fig. 4A); 
generate an arterial blood oxygen saturation (SpO2) index indicative of patient well-being from the SpO2 measured by the pulse oximeter (Fig. 1C, and para. [0145], “medical significance curve depicts the correlation curve between the ordinary level and the SpO2…”); 
compute a patient safety index (PSI) from the capnography index and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQ, and RR PQI are re-calculated, each time that the capnograph device updates the computed histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adaptive” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); and 
compute one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”); and 
a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings (Fig. 6D and para. [0178], “graphical display of a PI index … display the frequency of events wherein deviations from alarm limits”), wherein the electronic processor is further programmed (i) to output -3-ORIR et al. -- Appln. No.: Not Yet Assignedthe computed one or more clinical warnings to the display component in response to the patient safety index being below a PSI threshold value (Fig. 6D, element 360, 361A, and para. [0178], “element 360 illustrates a bar graph showing the number of times where the PI value was below a low alarm limit”), and (ii) to suppress the output of the computed one or more clinical warnings to the display component in response to the patient safety index being below the PSI threshold value and the capnography index, etCO2 PQI or RR PQI being lower than a given index threshold value (para. [0161], “an index of reliability may also be determined … the index of reliability may provide a measure of the reliability of the data … the reliability index may assist the user to decide of a low PI value or any of the other measured values is real, transient or an artifact” and para. [0178], “graphical user interface may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”).
	However, Lain does not explicitly disclose the computer capnogram histogram includes a plurality of bins.
Kitajima discloses a medical analyzing device for performing analyzing on the recorded medical signal (Abstract and Fig. 4). Kitajima further teaches creating a histogram based on the measured signal, for example RR-intervals and pulse wave peak-to-peak intervals (Fig. 12A and 12B, col. 13, lines 47-49 and lines 65-67). Kitajima further teaches that the histogram can include a plurality of bins (Fig. 12A, 12B, and 20, all three histograms include more than three bins of values). Kitajima further teaches the medical device and processor is capable of assessing a degree of variation in the pulse wave peak-to-peak intervals of the computed histogram (col. 13, line 65 - col. 14, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capnogram device and processor disclosed by Lain to explicitly include a capnogram with a plurality of bins. Kitajima teaches that a histogram with more a plurality of bins allows for the processor to obtain a medical assessment score based on the degree of variation between the multiple bins (col. 14, lines 15-22). Further, one of ordinary skill in the art would recognize that including a plurality of bins within the capnogram allows for a better diagnosis and would allow for a higher degree of variation to be determined, as suggested by Kitajima (col. 13, line 65 - col. 14, line 2). Further, one of ordinary skill would have recognized that creating a histogram with a plurality of bins can be applied with a capnogram signal to generate the same predictable results.
However, modified Lain does not explicitly disclose the plurality of bins are grouped into at least three regions.
Hatlestad teaches of a system for monitoring thoracic impedance through a histogram (Abstract, para. [0084] and Fig. 6). Hatlestad further teaches that the histogram bins can be grouped into at least three regions (Fig. 6, element Q1-Q4, para. [0036], “upper-quartile portion or intra-quartile portion of the histogram array”, and para. [0085], “upper-quartile portion of the histogram array (see, e.g., bins #7 and #8 of Fig. 6) …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified Lain to further group the plurality of bins into different regions. Hatlestad teaches that a processor can select a certain region and perform calculations based on the selected region, which includes a plurality of bins within that region (para. [0074]). Further, one of ordinary skill would have recognized grouping a plurality of bins into a certain region can be applied with the capnogram signal to generate the same predictable results of grouping certain portions of the histogram.
Regarding Claim 2, modified Lain discloses the patient monitoring device of claim 1 wherein the capnography index is further generated from information derived from the capnogram signal including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”).
Regarding Claim 3, modified Lain discloses the patient monitoring device of claim 1 wherein the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or below a lower threshold SpO2 value (Fig. 1C, risk is low for low % of SpO2) and that increases monotonically to a maximum value for values of SpO2 at or above an upper threshold SpO2 value (Fig. 1C, the function increases monotonically as the % SpO2 is higher, with a higher risk score).
Regarding Claim 4, modified Lain discloses the patient monitoring device of claim 3, wherein the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”).
Modified Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero.
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, for example from -0.5 to 0.5, but cover the same range in values, since applicant has not disclosed that a minimum value less than zero solves any stated problem. A person with ordinary skill in the art would find it obvious to adjust the scaling of the risk score to have the minimum value include a minimum value less than zero. 
Regarding Claim 5, modified Lain discloses the patient monitoring device of claim 3 wherein the SpO2 index is generated using the monotonic function with higher values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured with supplemental oxygen and with lower values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured without supplemental oxygen (para. [0059], “processing logic may further adapted to compute the integrated pulmonary index value based on the two or more measured parameters and one or more patient characteristics … oxygen supply”, and para. [0158], “when a patient is receiving oxygen supply, the oxygen supply may result in a dilution of the CO2 signal … correction for such dilution artifact may be done …”, and para. [0114-0115], therefore, the processing logic is configured to take into account if supplemental oxygen is being provided to the patient and adjust the PI score correspondingly).
Regarding Claim 6, modified Lain discloses the patient monitoring device of claim 5 wherein the electronic processor is further programmed to identify whether supplemental oxygen is in user based on a received fraction of inspired oxygen (FiO2) (para. [0114-0115], “effect of FiO2 is measured with the SpO2 and is used in the IPI to determine overall fitness of the cardiopulmonary system …”). 
Regarding Claim 7, modified Lain discloses the patient monitoring device of claim 1 wherein the patient safety index is computed as a weighted sum of the capnography index and the SpO2 index (Fig. 4A, and para. [0168], “an output value is calculated from all values of membership functions, for example … by an averaging function”).
Regarding Claim 8, modified Lain discloses the patient monitoring device of claim 1 wherein the electronic processor is further programmed to threshold the patient safety index and to compute the one or more clinical warnings conditional on the thresholding (para. [0178], “display the frequency of events wherein deviations from alarm limits (thresholds) have been detected over a period of time” and para. [0179], “further adapted to issue medical recommendations based upon the determined/calculated condition index value…”). 
Regarding Claim 9, modified Lain discloses the patient monitoring device of claim 1 wherein the one or more clinical warnings are computed by operations including: determining whether the capnography index or the SpO2 index indicates a more urgent clinical warning by comparing a component of the patient safety index computed from the capnography index and a component of the patient safety index computed from the SpO2 index; computing the clinical warning using the capnogram signal if the capnography index indicates a more urgent clinical warning than the SpO2 index; and computing the clinical warning using the SpO2 if the SpO2 index indicates a more urgent clinical warning than the capnography index (para. [0157], “synergy between the input parameters used for calculating of the index may be captured … for example, if EtCO2 is very high and RR is very high, the PI=3, while the SpO2 is normal, hence it would not affect the PI value, the HR is High, which leads to a reduction of on level in the PI value…”, therefore, the multiple parameters are weighted and considered together instead of individual to provide the PI out and a warning or alert to a health professional).
Regarding Claim 10, modified Lain discloses the patient monitoring device of claim 1 comprising a multi-parameter patient monitor including the display and the electronic processor (Fig. 8, elements 506 and 504, and Fig. 6D, elements 362, 364, 368, and 370).
Regarding Claim 11, modified Lain discloses the patient monitoring device of claim 10 wherein the electronic processor further includes an electronic processor of the capnometer device (Fig. 8, elements 500, 504, and para. [0181], “processing logic”), and at least the capnography index is computed by the electronic processor of the capnometer device (para. [0181], “present the data collected and determined by the processing logic, such as, for example, the index value, the index trend, the parameters used to determine the index …”). 
Regarding Claim 12, Lain discloses a non-transitory storage medium storing instructions readable and executable by an electronic processor to perform patient monitoring (Abstract, “ventilation device” and para. [0179, “processing logic that may be used to receive information from at least one of the sensors and to compute … a condition of the patient… processing logic may include any type of hardware and/or software, such as, for example, a processor”) comprising: 
generating a capnography index indicative of patient well-being from a capnogram signal measured by a capnograph device, the capnogram for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133]), the capnography index being calculated by:
measure the capnogram signal for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133], “measurements of the CO2 concentration in a breath cycle are performed by a capnograph, and the results are a numerical value displayed also in a graphical format in the shape of a waveform named a capnogram”);
compute a capnogram histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths  (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, and para. [0178], “graphical user interface, 350, may display the frequency of events within deviations from alarm limits have been detected over a period of time … displaying the frequency of events may include numerical values and graph display … bar graph showing the number where the EtCO2 value was above a high alarm limit or below a low alarm limit”), wherein the computed capnogram histogram is periodically updated (para. [0178], “time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user” and Fig. 6D, “1 hour display”), 
determine an end-tidal carbon dioxide (etCO2) from the capnogram signal (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), 
compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram signal (para. [0145], “medical significance of the EtCO2”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”), 
determine a respiration rate (RR) value from the capnogram (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and 
compute a RR parameter quality index (RR PQI) using both (a) the RR value and (b) the etCO2 PQI, wherein generating the capnography index includes wherein the capnography index is computed based in part on the etCO2 PQI and the RR PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
generating an arterial blood oxygen saturation (SpO2) index of the patient indicative of patient well-being from SpO2 measured by a pulse oximeter (Fig. 8, elements 502A-D, para. [0134], and para. [0181], “one or more sensors … the sensors may include … oximeter … that parameters thus measured may include … SpO2”); and 
computing a patient safety index (PSI) from the capnography index and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQI, and RR PQI are re-calculated, each time that the capnograph device updates the computed histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adaptive” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); 
computing one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”), and 
outputting the computed one or more clinical warnings to a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings in response to the patient safety index being below a PSI threshold value (Fig. 6D, element 360, 361A, and para. [0178], “element 360 illustrates a bar graph showing the number of times where the PI value was below a low alarm limit”), and suppressing the outputting of the computed one or more clinical warnings to the display component in response to the patient safety index being below the PSI threshold value and the capnography index, etCO2 PQI or RR PQI being lower than a given index threshold value (para. [0161], “an index of reliability may also be determined … the index of reliability may provide a measure of the reliability of the data … the reliability index may assist the user to decide of a low PI value or any of the other measured values is real, transient or an artifact” and para. [0178], “graphical user interface may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”).
However, Lain does not explicitly disclose the computer capnogram histogram includes a plurality of bins.
Kitajima discloses a medical analyzing device for performing analyzing on the recorded medical signal with a processor (Abstract and Fig. 4). Kitajima further teaches creating a histogram based on the measured signal, for example RR-intervals and pulse wave peak-to-peak intervals (Fig. 12A and 12B, col. 13, lines 47-49 and lines 65-67). Kitajima further teaches that the histogram can include a plurality of bins (Fig. 12A, 12B, and 20, all three histograms include more than three bins of values). Kitajima further teaches the medical device and processor is capable of assessing a degree of variation in the pulse wave peak-to-peak intervals of the computed histogram (col. 13, line 65 - col. 14, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory storage medium of the capnogram device and processor disclosed by Lain to explicitly include a capnogram with a plurality of bins. Kitajima teaches that a histogram with a plurality of bins allows for the processor to obtain a medical assessment score based on the degree of variation between the multiple bins (col. 14, lines 15-22). Further, one of ordinary skill in the art would recognize that including a plurality of bins within the capnogram allows for a better diagnosis and would allow for a higher degree of variation to be determined, as suggested by Kitajima (col. 13, line 65 - col. 14, line 2). Further, one of ordinary skill would have recognized that creating a histogram with a plurality of bins can be applied with a capnogram signal to generate the same predictable results.
However, modified Lain does not explicitly disclose the plurality of bins are grouped into at least three regions.
Hatlestad teaches of a system for monitoring thoracic impedance through a histogram (Abstract, para. [0084] and Fig. 6). Hatlestad further teaches that the histogram bins can be grouped into at least three regions (Fig. 6, element Q1-Q4, para. [0036], “upper-quartile portion or intra-quartile portion of the histogram array”, and para. [0085], “upper-quartile portion of the histogram array (see, e.g., bins #7 and #8 of Fig. 6) …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory storage medium disclosed by modified Lain to further group the plurality of bins into different regions. Hatlestad teaches that a processor can select a certain region and perform calculations based on the selected region, which includes a plurality of bins within that region (para. [0074]). Further, one of ordinary skill would have recognized grouping a plurality of bins into a certain region can be applied with the capnogram signal to generate the same predictable results of grouping certain portions of the histogram.
Regarding Claim 13, modified Lain disclose the non-transitory storage medium of claim 12 wherein the capnography index is further generated from information derived from the capnogram signal including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”). 
Regarding Claim 14, modified Lain discloses the non-transitory storage medium of claim 12 wherein the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or below a lower threshold SpO2 value (Fig. 1C, risk is low for low % of SpO2) and that increases monotonically to a maximum value for values of SpO2 at or above an upper threshold SpO2 value (Fig. 1C, the function increases monotonically as the % SpO2 is higher, with a higher risk score).
Regarding Claim 15, modified Lain discloses the non-transitory storage medium of claim 14 wherein the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”). 
Modified Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero.
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, for example from -0.5 to 0.5, but cover the same range in values, since applicant has not disclosed that a minimum value less than zero solves any stated problem. A person with ordinary skill in the art would find it obvious to adjust the scaling of the risk score to have the minimum value include a minimum value less than zero. 
Regarding Claim 16, modified Lain discloses the non-transitory storage medium of claim 14 wherein the SpO2 index is generated using the monotonic function with higher values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured with supplemental oxygen is in use and with lower values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured without supplemental oxygen in use (para. [0059], “processing logic may further adapted to compute the integrated pulmonary index value based on the two or more measured parameters and one or more patient characteristics … oxygen supply”, and para. [0158], “when a patient is receiving oxygen supply, the oxygen supply may result in a dilution of the CO2 signal … correction for such dilution artifact may be done …”, therefore, the processing logic is configured to take into account if supplemental oxygen is being provided to the patient and adjust the PI score correspondingly).
Regarding Claim 17, modified Lain discloses the non-transitory storage medium of claim 16 wherein the performed patient monitoring further comprises: identifying whether supplemental oxygen is in use based on a received fraction of inspired oxygen (FiO2) (para. [0114-0115], “effect of FiO2 is measured with the SpO2 and is used in the IPI to determine overall fitness of the cardiopulmonary system …”).
Regarding Claim 18, modified Lain discloses the non-transitory storage medium of claim 12 wherein the patient safety index is computed as a weighted sum of the capnography index and the SpO2 index (Fig. 4A, and para. [0168], “an output value is calculated from all values of membership functions, for example … by an averaging function”). 
Regarding Claim 19, modified Lain discloses the non-transitory storage medium of claim 12, wherein the one or more clinical warnings are computed by operations including: determining a more urgent component by comparing relative contribution to the patient safety index of the capnography index and the SpO2 index, the clinical warning being computed using data of the more urgent component (para. [0157], “synergy between the input parameters used for calculating of the index may be captured … for example, if EtCO2 is very high and RR is very high, the PI=3, while the SpO2 is normal, hence it would not affect the PI value, the HR is High, which leads to a reduction of on level in the PI value…”, therefore, the multiple parameters are weighted and considered together instead of individual to provide the PI out and a warning or alert to a health professional).
Regarding Claim 21, Lain discloses a patient monitoring method (para. [0027], “method of generating an integrated pulmonary index value of a patient”) comprising: 
measuring a capnogram signal using a capnograph device for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133], “measurements of the CO2 concentration in a breath cycle are performed by a capnograph, and the results are a numerical value displayed also in a graphical format in the shape of a waveform named a capnogram”), 
computing a histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, and para. [0178], “graphical user interface, 350, may display the frequency of events within deviations from alarm limits have been detected over a period of time … displaying the frequency of events may include numerical values and graph display … bar graph showing the number where the EtCO2 value was above a high alarm limit or below a low alarm limit”), wherein the computed histogram is periodically updated (para. [0178], “time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user” and Fig. 6D, “1 hour display”), 
determine an end-tidal carbon dioxide (etCO2) from the capnogram signal (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), 
compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram signal (para. [0145], “medical significance of the EtCO2”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”), 
determine a respiration rate (RR) value from the capnogram signal (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and 
compute a RR parameter quality index (RR PQI) using both (a) the RR value and (b) the etCO2 PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
measuring arterial blood oxygen saturation (SpO2) of the patient using a pulse oximeter (Fig. 8, elements 502A-D, para. [0134], and para. [0181], “one or more sensors … the sensors may include … oximeter … that parameters thus measured may include … SpO2”); and 
generating, via an electronic processor (Fig. 8, element 504, “processing logic”), a capnography index indicative of patient well-being from the capnogram signal (para. [0161], “index of reliability may provide a measure of the reliability of the data … the reliability index may be determined by analysis of the CO2 waveforms … the reliability index may be determined from both analysis of the CO2 waveform and respiration rate pattern”), wherein the capnography index is computed based in part on the etCO2 PQI and the RR PQ (para. [0161], “determined from both analysis of the CO2 waveform and respiration rate pattern” and Fig. 4A), 
generating an SpO2 index indicative of patient well-being from the SpO2 (Fig. 1C, and para. [0145], “medical significance curve depicts the correlation curve between the ordinary level and the SpO2…”), and computing a -8-ORIR et al. -- Appln. No.: Not Yet Assigned patient safety index (PSI) from the capnography index-and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQI, and RR PQI are re-calculated, each time that the capnograph device updates the computed capnogram histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adaptive” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); 
computing, via the electronic processor (Fig. 8, element 504, “processing logic”), one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”), and 
outputting, via the electronic processor, the computed one or more clinical warnings to a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings in response to the patient safety index being below a PSI threshold value (Fig. 6D, element 360, 361A, and para. [0178], “element 360 illustrates a bar graph showing the number of times where the PI value was below a low alarm limit”), and suppressing the outputting of the computed one or more clinical warnings to the display component in response to the patient safety index being below the PSI threshold value and the capnography index, etCO2 PQI or RIR PQI being lower than a given index threshold value (para. [0161], “an index of reliability may also be determined … the index of reliability may provide a measure of the reliability of the data … the reliability index may assist the user to decide of a low PI value or any of the other measured values is real, transient or an artifact” and para. [0178], “graphical user interface may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”).
However, Lain does not explicitly disclose the computer capnogram histogram includes a plurality of bins.
Kitajima discloses a medical analyzing device for performing analyzing on the recorded medical signal with a processor (Abstract and Fig. 4). Kitajima further teaches creating a histogram based on the measured signal, for example RR-intervals and pulse wave peak-to-peak intervals (Fig. 12A and 12B, col. 13, lines 47-49 and lines 65-67). Kitajima further teaches that the histogram can include a plurality of bins (Fig. 12A, 12B, and 20, all three histograms include more than three bins of values). Kitajima further teaches the medical device and processor is capable of assessing a degree of variation in the pulse wave peak-to-peak intervals of the computed histogram (col. 13, line 65 - col. 14, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the capnogram device and processor disclosed by Lain to explicitly include a capnogram with a plurality of bins. Kitajima teaches that a histogram with a plurality of bins allows for the processor to obtain a medical assessment score based on the degree of variation between the multiple bins (col. 14, lines 15-22). Further, one of ordinary skill in the art would recognize that including a plurality of bins within the capnogram allows for a better diagnosis and would allow for a higher degree of variation to be determined, as suggested by Kitajima (col. 13, line 65 - col. 14, line 2). Further, one of ordinary skill would have recognized that creating a histogram with a plurality of bins can be applied with a capnogram signal to generate the same predictable results.
However, modified Lain does not explicitly disclose the plurality of bins are grouped into at least three regions.
Hatlestad teaches of a system for monitoring thoracic impedance through a histogram (Abstract, para. [0084] and Fig. 6). Hatlestad further teaches that the histogram bins can be grouped into at least three regions (Fig. 6, element Q1-Q4, para. [0036], “upper-quartile portion or intra-quartile portion of the histogram array”, and para. [0085], “upper-quartile portion of the histogram array (see, e.g., bins #7 and #8 of Fig. 6) …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Lain to further group the plurality of bins into different regions. Hatlestad teaches that a processor can select a certain region and perform calculations based on the selected region, which includes a plurality of bins within that region (para. [0074]). Further, one of ordinary skill would have recognized grouping a plurality of bins into a certain region can be applied with the capnogram signal to generate the same predictable results of grouping certain portions of the histogram.
Regarding Claim 22, modified Lain discloses the patient monitoring method of claim 21 wherein: the capnography index is generated from information derived from the capnogram including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”); and the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or below a lower threshold SpO2 value (Fig. 1C, risk is low for low % of SpO2) and increases monotonically to a maximum value for values of SpO2 at or above an upper threshold SpO2 value (Fig. 1C, the function increases monotonically as the % SpO2 is higher, with a higher risk score).
Regarding Claim 23, modified Lain discloses the patient monitoring method of claim 11 wherein: the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”); and the patient safety index is computed as a weighted sum of the capnography index and the SpO2 index (Fig. 4A, and para. [0168], “an output value is calculated from all values of membership functions, for example … by an averaging function”). 
Modified Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero. 
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, for example from -0.5 to 0.5, but cover the same range in values, since applicant has not disclosed that a minimum value less than zero solves any stated problem. A person with ordinary skill in the art would find it obvious to adjust the scaling of the risk score to have the minimum value include a minimum value less than zero. 
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1, 12, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatlestad et al. (Pub. No. US 2009/0069708), hereinafter referred to as Hatlestad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rodriguez-Llorente et al. (Pub. No. US 2014/0073964) teaches of generating a histogram with at least three regions, each region including a plurality of bins (Fig. 16, 1620, elements 1612, 1622, 1624, and 1626, and para. [0298]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791